*613MEMORANDUM **
David W. Crawford appeals pro se the district court’s dismissal; of his 28 U.S.C. § 2241 habeas petition challenging his sentence for being a felon in possession of a fire arm and an armed career criminal, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). We have jurisdiction pursuant to 28 U.S.C. § 2258, and we review the district court’s denial of a § 2241 petition de novo. Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.1988). We affirm.
Crawford contends that the district court erred by denying his § 2241 petition for lack of jurisdiction, because 28 U.S.C. § 2255 provides an inadequate or ineffective remedy to test the legality of his detention. This contention is without merit because a district court’s previous denial of relief on the merits is not alone sufficient to show that the section 2255 remedy is inadequate. Tripati, 843 F.2d at 1162. A habeas petitioner cannot circumvent the bar against successive § 2255 motions by bringing a § 2241 petition raising claims otherwise appropriately addressed in a § 2255 motion. See Porter v. Adams, 244 F.3d 1006, 1007 (9th Cir.2001) (affirming the denial of a § 2241 petition raising the same claims attacking petitioner’s conviction that he unsuccessfully raised in a pri- or § 2255 motion). Accordingly, the district court properly denied Crawford’s § 2241 petition.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.